Case 2:19-cv-06029-VBF-MAA Document 32 Filed 06/01/20 Page 1 of 1 Page ID #:197



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11   TONNEY KILLENSWORTH,                      Case No. 2:19-cv-06029-VBF (MAA)
  12                     Plaintiff,
  13                                             JUDGMENT
             v.
  14
       D. GODFREY et al.,
  15
                         Defendants.
  16
  17
  18        Final judgment is hereby entered in favor of all defendants and against
  19   plaintiff Tonney Killensworth. IT IS SO ADJUDGED.
  20
  21
  22   Dated: June 1, 2020
  23                                             VALERIE BAKER FAIRBANK
                                               UNITED STATES DISTRICT JUDGE
  24
  25
  26
  27
  28
